Citation Nr: 0726647	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-15 510	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased disability rating in excess 
of 30 percent for service-connected PTSD (previously 
neurocirculatory asthenia).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The May 2002 rating decision denied an 
increased (compensable) rating for service-connected 
neurocirculatory asthenia (which was later diagnosed and 
recognized as PTSD), but a March 2004 rating decision during 
the appeal recognized the disability as PTSD and granted an 
increased disability rating of 30 percent.  The May 2002 
rating decision also denied service connection for a heart 
condition (diagnosed as coronary artery disease). 

The veteran appeared and testified at a personal hearing in 
April 2005 before the undersigned Acting Veterans Law Judge 
sitting at Jackson, Mississippi.

The Board remanded this case in June 2006 for additional 
development that included a VA cardiovascular and PTSD 
examinations with medical opinions.  That development was 
completed and the case was returned to the Board.


FINDINGS OF FACT

1.  A heart disorder was not the result of disease or injury 
during the veteran's active military service, and it was not 
manifested in the first post service year.  

2.  The weight of the competent medical evidence shows that 
the veteran's coronary artery disease is not caused or 
aggravated by his service-connected PTSD (previously 
neurocirculatory asthenia). 

3.  The veteran's service-connected PTSD symptomatology more 
nearly approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as due to such symptoms as depressed mood, 
anxiety, and chronic sleep impairment; and PTSD 
symptomatology has not manifested occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  A heart disorder, including coronary artery disease, was 
not incurred in service and is not secondary to the service-
connected PTSD (previously neurocirculatory asthenia).  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).

2.  The criteria for a disability rating in excess of 30 
percent for service-connected PTSD (previously 
neurocirculatory asthenia) have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
April 2001, June 2001, February 2002, October 2003, November 
2004, and June 2006 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send in any 
evidence in the appellant's possession that pertains to the 
claim.  A September 2003 RO Decision Review Officer 
Conference Report further reflects that VA would provide the 
veteran with a copy of his service medical records, the 
veteran agreed that he would obtain a medical opinion from 
his private physician, VA agreed to provide the veteran a VA 
psychiatric examination, and VA agreed to obtain current VA 
treatment records.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinions, private treatment medical 
evidence, the veteran's personal hearing testimony, and other 
lay statements have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.  In 
compliance with the Board's June 2006 remand, VA provided the 
veteran a VA cardiovascular examination with medical opinions 
(July 2006), and a VA psychiatric examination with medical 
opinions (July 2006), then readjudicated the appellant's 
claim and issued a Supplemental Statement of the Case 
(December 2006).  The Board finds that VA has substantially 
complied with the Board's June 2006 remand with regard to 
this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Such notice 
was provided to the veteran in a June 2006 letter.  In 
addition, because the service connection claim is being 
denied, so that no effective date or rating percentage will 
be assigned regarding this issue, the Board finds that there 
can be no possibility of any prejudice to the appellant under 
the holding in Dingess, supra.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Heart Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran).

The veteran contends that he has a heart disease that is 
caused or aggravated by his service-connected PTSD 
(previously neurocirculatory asthenia).  At the April 2005 
personal hearing, the veteran testified in relevant part that 
he had heart problems in service, he believed that he had 
continuous heart problems soon after service, and he 
currently had heart problems that included angina. 

Service medical records are negative for evidence of organic 
heart disease.  The diagnosis of neurocirculatory asthenia 
was subsequently determined to be a form of anxiety disorder, 
and is now diagnosed as PTSD.  The medical evidence of record 
includes a historical diagnosis of neurocirculatory asthenia 
(now diagnosed as PTSD), without evidence of organic heart 
disease, and subsequent diagnoses of hypertension, peripheral 
vascular disease, and cardiovascular disease, and shows that 
the veteran underwent angioplasty. 

A July 2006 VA examination report reflects that the examiner 
reviewed the claims file, including service medical records, 
and the veteran's history, including report of a heart 
condition in service, and the examiner noted a post-service 
diagnosis of coronary artery disease in 2001 with ongoing 
stable angina, and conducted a clinical examination.  The 
resulting diagnoses were coronary artery disease, essential 
hypertension, and hypercholesterolemia.  The examining VA 
physician offered the opinion that, while there is 
speculation in the medical literature that stress may play a 
role in the development of coronary artery disease, the 
veteran's coronary artery disease was likely secondary to 
established (non-service-connected) risk factors that include 
hypertension, hypercholesterolemia, cigarette smoking, and 
being of the male sex.  A July 2006 VA psychiatric 
examination report reflects the question of whether the 
veteran's current coronary artery disease is related to PTSD 
was beyond the scope of a psychiatric examination. 

On the question of whether the currently diagnosed coronary 
artery disease is related to the service-connected PTSD, the 
veteran is competent to testify about symptoms he experienced 
at any time, but is not competent to relate his currently 
diagnosed coronary artery disease to a service-connected 
disability, including PTSD.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  

After a review of the evidence, the Board finds that the 
weight of the competent medical evidence shows that the 
veteran's coronary artery disease is not caused or aggravated 
by his service-connected PTSD (previously neurocirculatory 
asthenia).  On the question of direct incurrence in service, 
the weight of the evidence shows that the veteran did not 
have an organic heart disease in service; instead, his 
previously diagnosed neurocirculatory asthenia has been 
determined by competent medical evidence to be PTSD.  Service 
connection for coronary artery disease as a presumptive 
disorder must also be denied because the evidence does not 
show that the veteran's coronary artery disease manifested 
within a year after service separation, including to a 
compensable degree within a year of service separation.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and service 
connection must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 

Increased Rating for PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The disability rating for the veteran's service-connected 
PTSD was increased to 30 percent during the appeal.  The 
veteran has not indicated that 30 percent would satisfy his 
appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to a RO rating decision assigning a particular rating, and 
a subsequent RO decision assigns a higher rating that is less 
than the maximum available benefit, the pending appeal is not 
abrogated).

Under Diagnostic Code 9411, using the General Rating Formula 
for Mental Disorders, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

An October 2003 VA examination report reflects reports of 
anxiety with trouble sleeping including nightmares, intrusive 
thoughts, avoidance, and some social isolation.  Clinical 
findings included mildly anxious mood.  The VA examiner 
indicated that the veteran's PTSD symptoms had produced some 
social isolation, but indicated that the symptoms had no 
apparent effect on industrial capability. 

The October 2003 VA examination report reflects a Global 
Assessment of Functioning (GAF) was 65.  The GAF is a scale 
score reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.)).  The GAF 
is based on all the veteran's psychiatric impairments.  A 65 
GAF scale score (on the range from 61 to 70) indicates some 
mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. 

At the April 2005 personal hearing, the veteran testified 
that he was having difficulty sleeping and nightmares, and 
disturbing thoughts, and felt his symptoms had increased in 
severity.  His personal hearing testimony reflects only a few 
of the symptoms that the veteran reported at the VA 
examinations and during VA treatment.

VA outpatient treatment records reflect treatment with 
medication for symptoms of depression and anxiety, indicated 
to be stable symptoms of PTSD. 

A July 2006 VA examination report reflects reports of 
depressed mood, irritability, sleep impairment, intrusive 
thoughts and flashbacks, inability to tolerate crowds, 
minimal social interactions, frequent angry verbal outbursts, 
and that his symptoms were daily and moderate.  Clinical 
findings included restricted affect, only fair insight, and 
moderate impairment in social functioning.  The examiner 
specifically concluded that the major impairment from PTSD 
was in the social realm, with no industrial problems noted 
over the years. 

The July 2006 VA examiner assigned a GAF scale score of 60 
for the service-connected PTSD symptomatology.  A GAF of 51 
to 60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that the veteran's service-connected PTSD 
symptomatology more nearly approximates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, and 
chronic sleep impairment, as contemplated by a 30 percent 
disability rating under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  The GAF scores reflect mild-to-moderate PTSD 
symptomatology, and show that the primary impairment is in 
the social realm, with little evidence of industrial 
impairment. 

The Board also finds that the veteran's PTSD symptoms have 
not manifested symptomatology that more nearly approximates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, as 
required for a higher disability rating of 50 percent under 
Diagnostic Code 9411.  

In addition to the service-connected PTSD, the July 2006 VA 
examiner also diagnosed an Axis I cognitive disorder, for 
which service connection has not been established, and 
assigned a GAF of 55 based solely on symptoms of the non-
service-connected cognitive disorder, which represents that 
the veteran has moderate psychiatric symptoms or moderate 
difficulty in social, occupational, or school functioning due 
to this non-service-connected disorder.  The veteran's 
psychiatric symptomatology associated with the non-service-
connected cognitive disorder includes slow thought processes 
and difficulty remembering or memory impairment.  The July 
2006 VA examiner offered the opinion that the veteran was 
unemployable due to this cognitive impairment.  Such non-
service-connected symptomatology may not be considered in 
rating the veteran's service-connected PTSD.  See 38 C.F.R. 
§ 4.14 (the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided).  The Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so, although the Board may not ignore such 
distinctions where they appear in the medical record.  
Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996). 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for increased 
rating in excess of 30 percent for service-connected PTSD 
(previously neurocirculatory asthenia), and the claim must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



Extraschedular Rating

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected PTSD has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for a heart disorder, including as 
secondary to service-connected PTSD, is denied. 

A disability rating in excess of 30 percent for service-
connected PTSD (previously neurocirculatory asthenia) is 
denied. 


____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


